Case 2:19-cv-13642-SFC-DRG ECF No. 1-15, PagelD.57 Filed 12/11/19 Page 1 of 7

EXHIBIT N
 

 

 

 

 

 

pean MA ERE sill de

OPrrSeso0s

UN OU AOU 0

 

 

 

 

 

-?6-
 

 

 

 

NYGHOF dO 1H

rae

 

ik

PETE,

Traseyenasaner oma.

yauor 40 WH
< & eee

sate

merece:

fretted
“i

4

*

She
Ag

2

Baar

SAE sane SE

 

 

3.
:
i

=

sls

s pe eae
eee i
ee ’

 

 
 

 

19-cv-13642

Case 2

 

 

s oe sent } r

RK OF JORDAN

cing
Seclitro ls

 

 

rec

—-?8-
 

ae LE Pepe caphes Sie Barats

 

-?9-
 

 

-30-
 

19-cv-13642-SFC-DRG ECF No. 1-15, PagelD.63_ Filed 12/11/19

Case 2

 

 

 

 

-31-
